Exhibit 10.5

Fourth Amended and Restated Rent Supplement

(ERCOT Transmission Lease)

December 31, 2015

This Fourth Amended and Restated Rent Supplement (this “Fourth Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2015, to memorialize supplements to the ERCOT Transmission Lease
(as defined below), effective as of January 1, 2016. Capitalized terms used
herein that are not otherwise defined will have the meanings assigned to them in
the ERCOT Transmission Lease.

WHEREAS, Lessor and Lessee are Parties to a Lease Agreement (ERCOT Transmission
Assets) dated December 1, 2014 (as amended from time to time in accordance with
its terms, the “ERCOT Transmission Lease”);

WHEREAS, on March 13, 2015 the Parties executed a Third Amended and Restated
Rent Supplement (ERCOT Transmission Lease) (the “Third Amended Supplement”),
which the Parties now wish to amend and restate pursuant to Section 3.2(b) of
the ERCOT Lease; and

WHEREAS, the Parties intend to memorialize in this Fourth Amended Supplement the
Incremental CapEx the Parties expect during 2016.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Third Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The ERCOT Transmission Lease, except as supplemented by this Fourth Amended
Supplement, shall remain in full force and effect.

Incremental CapEx:

 

2014

   $ 18,470,677   

2015

   $ 17,000,000 * 

2016

   $ 9,237,495 ** 

 

* Represents the amount of transmission Incremental CapEx that was expected to
be placed in service in 2015, with a weighted average in service date of
September 1, 2015. Rent supplements with respect to this transmission
Incremental CapEx were agreed to and memorialized as part of the Amended and
Restated Rent Supplement (ERCOT Transmission Lease) dated January 1, 2015.

**

Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2016. Of the 2016 Incremental CapEx, an
aggregate of $4,244,655 is expected to be in service as of the balance sheet
date reflected in Lessee’s first 2016 Regulatory Order (“First 2016 CapEx”), an
aggregate of $2,086,871 is expected to be in service as of the balance sheet
date reflected in Lessee’s second 2016 Regulatory Order (“Second 2016 CapEx”),
and an aggregate of $2,905,968 is expected to be placed in service throughout
the remainder of 2016 (“2016 Stub-Year CapEx”). A “Regulatory Order” is defined
as either (i) the PUCT’s approval of Lessee’s application for updated wholesale
transmission rates or (ii) final resolution or settlement of a rate case
applicable to Lessee’s transmission rates. The Parties expect the First 2016
CapEx, Second 2016 CapEx, and 2016 Stub-Year CapEx, collectively, to have a
weighted average in-service date of June 1, 2016. The Parties expect the first
2016 Regulatory Order to be effective on June 1, 2016, the second 2016
Regulatory Order to be effective on October 1, 2016, and the first 2017
Regulatory Order to be effective on March 1, 2017.

 

1

ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

The Parties agree that any Rent Validation (within the meaning of the ERCOT
Lease) with respect to First 2016 CapEx, Second 2016 CapEx, or 2016 Stub-Year
CapEx will use the actual effective dates of the applicable Regulatory Order (to
the extent known), but will otherwise be determined in accordance with Section
3.2(c) of the ERCOT Lease.

Lessee CapEx:

 

2014

   $ 0   

2015

   $ 0   

2016

   $ 0   

Base Rent:

 

2014

   $ 484,276   

2015

   $ 2,219,582 # 

2016

   $ 3,895,809 ## 

2017

   $ 4,176,532 ### 

2018

   $ 4,062,820   

2019

   $ 3,912,353   

2020

   $ 3,771,276   

2021

   $ 3,637,213   

2022

   $ 3,506,636   

 

# The amount of 2015 Base Rent included in the Third Amended Supplement was
$2,219,582, comprised of 2015 Base Rent payments of $158,795 paid on the 15th
day of each month beginning on March 15, 2015 through May 15, 2015 (with respect
to January 2015 through March 2015) and payments of $160,497 on the 15th day of
each month beginning on June 15, 2015 through December 15, 2015 (with respect to
April 2015 through October 2015). Lessee is scheduled to make a monthly 2015
Base Rent payment of $309,857 on each of January 15, 2016 and February 15, 2016
(with respect to November and December 2015).

## Lessee will make a monthly 2016 Base Rent payment of $300,851 on the 15th day
of each month beginning on March 15, 2016 through August 15, 2016 (with respect
to January 2016 through June 2016). Lessee will then make a monthly 2016 Base
Rent payment of $341,748 on the 15th day of each month beginning on
September 15, 2016 through December 15, 2016 (with respect to July 2016 through
October 2016), with the increase in monthly Base Rent reflecting First 2016
CapEx and commencing July 1, 2016, which is 30 days after approval of Lessee’s
first 2016 Regulatory Order. Lessee will then make a monthly 2016 Base Rent
payment of $361,855 on each of January 15, 2017 and February 15, 2017 (with
respect to November 2016 and December 2016), with the increase in monthly Base
Rent reflecting Second 2016 CapEx and commencing November 1, 2016, which is 30
days after approval of Lessee’s second 2016 Regulatory Order.

### Lessee will make a monthly 2017 Base Rent payment of $327,983 on the 15th
day of each month beginning on March 15, 2017 through May 15, 2017 (with respect
to January 2017 through March 2017). Lessee will then make a 2017 Base Rent
payment of $354,731 on the 15th day of each month beginning on June 15, 2017
through February 15, 2018 (with respect to April 2017 through December 2017),
with the increase in monthly Base Rent reflecting 2016 Stub-Year CapEx and
commencing April 1, 2017, which is 30 days after approval of Lessee’s first 2017
Regulatory Order.

Percentage Rent Percentages:

 

2014

     35.8 % 

2015

     35.1 % 

2016

     31.1 % 

2017

     28.2 % 

2018

     27.2 % 

2019

     26.2 % 

2020

     25.3 % 

2021

     24.4 % 

2022

     23.5 % 

 

2

ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

Annual Percentage Rent Breakpoints:

 

2014

   $ 484,276   

2015

   $ 2,219,582   

2016

   $ 3,956,809 * 

2017

   $ 4,204,836 ** 

2018

   $ 4,062,820   

2019

   $ 3,912,353   

2020

   $ 3,771,276   

2021

   $ 3,637,213   

2022

   $ 3,506,636   

 

* The 2016 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order and the second
2016 Regulatory Order, as well as the amount of First 2016 CapEx and Second 2016
CapEx.

** The 2017 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order, the second 2016
Regulatory Order, and the first 2017 Regulatory Order, as well as the amount of
First 2016 CapEx, Second 2016 CapEx, and 2016 Stub-Year CapEx.

Revenues Attributable to Lessee CapEx:

 

2014

   $ 0   

2015

   $ 0   

2016

   $ 0   

2017

   $ 0   

2018

   $ 0   

2019

   $ 0   

2020

   $ 0   

2021

   $ 0   

2022

   $ 0   

 

ERCOT Transmission Rate    Allocation    before October 3, 2014: 0%    between
October 3, 2014 and March 31, 2015: 2.1%    between April 1, 2015 and October
31, 2015: 2.1%    between November 1, 2015 and June 1, 2016: 3.6%    between
June 1, 2016 and October 1, 2016: 4.4%    starting October 1, 2016: 4.5% Term of
Rent Supplement:    Expires 12/31/22

 

3

ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

The Parties have executed this Fourth Amended Supplement to the ERCOT
Transmission Lease as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:  

/s/ Greg Wilks

Name:   Greg Wilks Title:   Chief Financial Officer SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Chief Financial Officer

 

4

ERCOT TRANSMISSION LEASE